--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 10-K [bonds-10k_0327.htm]
 
 
Exhibit 10.61
 


Date 7/8/2009


PORTIONS OF THIS EXHIBIT MARKED “[***]” HAVE BEEN OMITTED
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED, AND THE OMITTED PORTIONS HAVE BEEN FILED SEPARATELY IN
PAPER FORM WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
SOFTWARE LICENSE, HOSTING, JOINT MARKETING, AND SERVICES AGREEMENT


This Software License, Hosting, Joint Marketing, and Services Agreement
(“Agreement”) is entered into as of July  8th, 2009 (the “Effective Date”) by
and between InterDealer Securities, LLC and InterDealer Technologies, LLC a
Delaware limited liability company with its principal place of business at 14
Wall Street, Suite 4D, New York, NY 10005 (collectively, “InterDealer”) and
Bonds.com Group Inc., having a place of business at 1515 S. Federal Highway,
Suite 212, Boca Raton, FL 33432 (“Bonds.com”).
 
WHEREAS, Bonds.com is an existing business, one of its subsidiaries operates an
Internet-based trading service utilizing its own registered broker/dealer to
match buyers and sellers of fixed income securities and other products on a
website (BondStation, CD-Station, BondStation Pro and other registered domain
names) made available to end users with the website connected to an order
management system that accepts and executes live orders from institutions ; and,
 
WHEREAS, InterDealer is engaged in the business of trading systems product
development, software programming, licensing, market development activities,
support, and technology services in numerous asset classes and regions; and
 
WHEREAS, InterDealer operates the “CreditStation” service that enables firms
such as Bonds.com to white-label their services branded in their own name on a
website and on an advanced trading workstation in order to operate an electronic
trading marketplace and to allow interaction with other marketplaces, exchanges,
and institutions; and
 
WHEREAS, Bonds.com wishes to license InterDealer’s CreditStation software system
and co-develop new features to operate an electronic marketplace for trading
securities initially in the US and Latin America and eventually in other regions
around the world, will provide enhanced services to its customers branded to its
specifications (for example “BondStationPro”, etc.); and
 
WHEREAS, Bonds.com wishes to be able to offer access to its Bonds.com service to
certain other firms who enter into a written agreement directly with Bonds.com
to offer prices, liquidity, and other market information over workstations and
websites branded under the names of these other firms (i.e. re-white label the
platform); and,
 
WHEREAS, Bonds.com may wish to be able to offer prices, liquidity, and other
information originating from other marketplaces on the CreditStation network
that are focused on other asset classes, geographies, or market structures in
order to provide additional trading capabilities to each of its customers; and,
 
WHEREAS, Bonds.com wishes to ensure that its operations are not disrupted
through the intentional or unintentional action or inaction of a technology
vendor; and,
 
WHEREAS, both parties seek to leverage the economies of scale and reduced
time-to-market associated with operating a trading system network serving
multiple asset classes, market structures, and business purposes, but requiring
many of the same technology infrastructure, connections, and relationships with
large dealer institutions; and,
 
WHEREAS, both parties wish to establish a business relationship that will
incentivise each party to focus upon the growth of the overall Bonds.com
business with InterDealer contributing significant resources in terms of
technology, connectivity to major institutions, and relationships with major
fixed income liquidity providers.
 
NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:
 
 
1

--------------------------------------------------------------------------------

 

1.           Certain Definitions
 
1.1         The term “BondStationPro” shall mean the trading system and related
services offered by Bonds.com through the BondStationPro.com website and the
professional trading workstation software provided by InterDealer and labeled as
“BondStation Pro”.  Notwithstanding anything contained herein to the contrary
all trademark, servicemark and other intellectual property rights associated
with the marks “BondStation” and “BondStation Pro” shall reside with and vest in
Bonds.com.
 
1.2         The term “Middleware” shall mean the software provided by
InterDealer that accepts FIX connections from multiple sources and then
redistributes the order inventory to both the BondStationPro system developed by
Interdealer and the legacy Decision Software system (the “DSI Developed
System”).
 
1.3         The term “BSP Software” shall mean all software components developed
by InterDealer that are required to deliver the BondStationPro service,
including, but not limited to the InterDealer Order Matching Engine, the Hub
Server, the CreditStation Workstation Client, the CreditStation Trading System
Website, the CreditStation Post Trade Straight Through Processing System(which
will enable integration with various clearing/custody agents as well as third
party trust, portfolio,analytics and risk management systems) and related
utilities (such as a dynamic markup pricing matrix) that directly support the
operation of BondStationPro.
 
1.4         The intermediary business comprising services provided through the
BSP Software, the sales and training of users, the connected liquidity sources,
the presentation of live prices to users, the execution of trades, the
collection of commissions, and the overall related business activities of
operating an intermediary utilizing the BondStationPro shall be referred to as
the “Trading Center”.
 
2.           License
 
2.1         Grant.  Subject to the terms and conditions of this Agreement,
InterDealer hereby grants to Bonds.com the following licenses:
 
2.1.1      A irrevocable, perpetual, non-exclusive, royalty-free (other than as
expressly set forth herein), worldwide, and perpetual license to use the
Middleware to aggregate, and redistribute FIX messages to multiple matching
engines or order management systems (the “Middleware License”).
 
2.1.2      An irrevocable, perpetual, non-exclusive, royalty-free (other than as
expressly set forth herein), worldwide license to access, create derivative
works and use the source code of the Middleware (the “Middleware Source Code
License”).
 
2.1.3      A non-exclusive, royalty-free (other then as expressly set forth
herein), worldwide license to use the BSP Software to operate BondStationPro
(the “BSP Software License”). Except as provided in Section 18.11, the BSP
Software License shall be irrevocable and perpetual.
 
2.1.4      A non-exclusive, royalty-free (other then as expressly set forth
herein), worldwide license to access, create derivative works and use the source
code of the BSP Software and any and all other components and intellectual
property comprising the BSP Software (the “BSP Software Source Code License”),
for the sole purpose of operating BondStationPro in the event of: (i) a failure
by InterDealer (as reasonably determined in good faith by Bonds.com) to maintain
the operational capabilities of BondStationPro, (ii) an InterDealer Bankruptcy
Event (as defined below), or (iii) a termination by Bonds.com for Lack of
Revenue as defined in Section 18.3  For the purposes hereof, the term
“InterDealer Bankruptcy Event” shall mean an occurrence where a bankruptcy is
filed by or against InterDealer and is not withdrawn within forty-five (45)
days, or if the InterDealer becomes insolvent, or makes an assignment for the
benefit of its creditors or an arrangement pursuant to any bankruptcy law, or if
a receiver is appointed for it or its business. Except as provided in Section
18.11, the BSP Software Source Code License shall be irrevocable and perpetual.
 
2.2         The licenses to use software as provided in Section 2.1.1 and 2.1.3
above shall be collectively referred to as the “System Licensed Software”.
 
2.3         Subject to Section, 23.10, all of the above licenses shall be
non-transferable.
 
 
2

--------------------------------------------------------------------------------

 

2.4         Authorized Users. Users and computers connecting via network service
or APIs shall be assigned or may choose a unique identification name and
password for access to the System Licensed Software (each a “User
ID”).  Bonds.com shall be responsible for ensuring the security and
confidentiality of all User IDs to the extent that Bonds.com controls the
aforesaid access.  Each person, service, or administrator controlling automated
services accessing the Licensed Services that is provided a User ID shall be
referred to as an “Authorized User”.
 
2.5         Authorized Services and Privileges. Subject to the rules and
restrictions of InterDealer, Bonds.com may authorize InterDealer to create User
IDs for Authorized Users or Bonds.com may create User IDs directly using user
configuration utilities supplied by InterDealer.  Customers of Bonds.com will
only be granted executable privileges on BondStation Pro after they have
executed (through signature or by on-screen authorization) an electronic
trading. Bonds.com will promptly forward an electronic copy of each executed
(via signature) customer sub-license by e-mail to InterDealer. All customer
information provided by Bonds.com or accumulated through the operation of the
Trading Center and not already in the possession of InterDealer, including all
personally identifiable information contained therein shall be deemed
confidential information belonging, as between the parties, to Bonds.com
governed by the NDA (as defined below).  Any modifications to the customer
sub-license agreement affecting InterDealer’s rights, obligations, limitations
on liability or any other aspect related to InterDealer must be approved by
InterDealer in writing prior to execution by Bonds.com.  The BSP Software shall
enable designated Bonds.com staff to access an audit report of Authorized Users
and Authorized Services at any time.
 
3.           Ownership and Cross-Licensing
 
3.1         The Trading Center shall be owned by Bonds.com, and all software
developed by InterDealer shall be owned by InterDealer. In order to provide each
entity with the appropriate level of freedom and rights regarding certain
intellectual property, each party agrees to the following cross-licensing
provisions:
 
3.2         Retained Ownership of Specifications. Bonds.com shall retain
ownership of all specifications and requirements developed by Bonds.com and
provided to InterDealer in writing to convey software enhancement requests. This
shall specifically apply to specifications related to (a) BID/OFFER Request for
Quote (also known as “RFQ”) enhancements and the associated trading rules
including Bid or Offer Wanted lists, and (b) written specifications describing
features to support issue underwriting applications including certain new
website portal specifications to be provided by Bonds.com and developed by
InterDealer for the benefit of the Trading Center.
 
3.3         Joint Development, No Claim Outside this Agreement. Each party
agrees that the development and deployment of advanced software features that
increase revenues and profits generated by the Trading Center are mutually
beneficial to both parties. Furthermore, each party acknowledges that the other
party has expert-level sophistication in the fixed income markets, sufficient
access to trading system participants to discuss trading system requirements,
and sufficient exposure to third party trading systems that are competitive in
financial markets. Each party agrees that the terms and conditions of this
agreement including but not limited to licensing, cross-licensing, confidential
information, functional specifications, enhancements, and intellectual property
indemnification shall govern all aspects of intellectual property rights for
elements suggested or introduced by one party to be included in the System
Licensed Software, or developed by a party for use within the operations of the
Trading Center.
 
4.           Hosting and Administration
 
4.1         InterDealer shall be responsible for and bear all costs associated
with the hosting, administration, data maintenance, data backup services,
support and upgrading of; (a) BSP Software and Middleware; (b) facilities that
enable access to the BSP Software.
 
4.2         Bonds.com shall be responsible for the provision and all costs
associated with reasonable facilities required to operate the Middleware.
 
4.3         InterDealer shall be responsible for ensuring that the InterDealer
software and systems required to operate the Trading Center remain available to
Authorized Users who are able to connect to the InterDealer data center via the
Internet or other connection in accordance with service levels customarily
expected for professional financial trading systems and platforms.
 
 
3

--------------------------------------------------------------------------------

 
 
4.4         InterDealer shall be responsible for supplying all necessary and
appropriate hardware and Internet connectivity to ensure that the System
Licensed Software is operating with the performance and accuracy levels
described in the Service Level Agreement described in Exhibit C.
 
4.5         InterDealer shall provide assistance, specifications, training, and
configuration services without any additional charge to enable Bonds.com to
successfully maintain a backup facility to house the BSP Software and any
components required to operate the Trading Center at Bonds.com’s backup
facilities.  Bonds.com shall be responsible for supplying required hardware,
connectivity, and third party software (e.g. operating systems and database
licenses) required to operate the system at the.Bonds.com backup facilities.
 
5.           Sales Force, Liquidity Providers, Deal Management
 
5.1         Bonds.com shall be responsible and bare the expense of providing a
sales staff to interact with end user customers of BondStationPro.
 
5.2         Bonds.com shall be responsible for adding liquidity providers to the
system. InterDealer may assist Bonds.com in this process.  Bonds.com will retain
ownership of all aforementioned relationships
 
5.3         Bonds.com shall be responsible for overseeing all trading activity.
 
5.4         Bonds.com shall be responsible for maintaining clearing relationship
and a broker/dealer in good standing that is reasonably acceptable to the
counterparties targeted by the Trading Center.
 
5.5         Bonds.com will be responsible for determining and maintaining all
pricing/markup matrix protocols, however Bonds.com may not use the
pricing/markup matrix protocols to divert revenues away from the Trading Center
 
6.           Bonds.com Restrictions
 
6.1         Bonds.com shall not use any BSP Software source code or Middleware
source code except as provided explicitly in this Agreement. .
 
6.2         Bonds.com shall not make InterDealer source code available to any
employee, contractor, or any other individual or entity unless they have entered
into a written non-disclosure agreement. Bonds.com shall promptly notify
InterDealer in writing of all individuals who have received or been granted
access to the InterDealer source code.
 
6.3         Bonds.com shall maintain the security and restricted access to its
data centers and other facilities so that InterDealer’s confidential information
is protected at all times.
 
6.4         Bonds.com shall not sub-license the System Licensed Software except
as permitted in this Agreement.
 
6.5         Bonds.com shall make no effort to divert trading activity that has
originated from a user of BondStation Pro software into another Bonds.com
business that is not part of the Trading Center.
 
7.           InterDealer Restrictions
 
7.1         Except for the benefit of the Trading Center, InterDealer shall not
be permitted  to use (or attempt to use)  functions developed by InterDealer to
upload lists of Bids Wanted in Competition or Offers Wanted in Competition
within the context of any sales, technology development, business development
and/or strategic partnership efforts relating to buy-side asset management
firms, banks, trusts, credit unions, broker dealers, municipalities, insurance
companies,  hedge funds or any electronic trading platforms operating in the
United States for all asset classes provided via the BondStationPro, both at
launch and at any point thereafter during the term of the Agreement.
 
7.2         InterDealer shall make no effort to divert trading activity
originating from a user of BondStation Pro software away from the Trading
Center.
 
7.3         InterDealer shall maintain the security and restricted access to its
data centers and other facilities so that Bonds.com confidential information is
protected at all times.
 
7.4         InterDealer shall not distribute or otherwise disseminate or share
Bonds.com prices or liquidity to any other entity or third party unless
expressly permitted by Bonds.com in writing.
 
 
4

--------------------------------------------------------------------------------

 

7.5         During the Non-Compete Period, Interdealer will not license any
software to any party listed in Exhibit E (“Bond E-Trading Competitors”) or
allow its software to be licensed for the purpose of trading or brokering in
fixed income debt instruments to such Bond E-Trading Competitors without the
express written consent of Bonds.com.  The “Non-Compete Period” shall be the
period commencing on the Effective Date and continuing until the later of (a)
twelve (12) months after the Effective Date, and (b) the end of any month after
the first twelve months of this Agreement where the aggregate License Fees
during the preceding three month period actually paid to InterDealer are less
than $300,000. Exhibit E can be amended periodically subject to mutual consent.
 
8.           Liquidity Providers
 
8.1         InterDealer shall not make use of any FIX session that supplies
liquidity to the Trading Center for any other purpose than for the benefit of
the Trading Center.
 
8.2         If InterDealer’s circuits are initially used to provide connectivity
between the MiddleWare and a liquidity provider via FIX session (or equivalent
API), then InterDealer will cooperate with any request by Bonds.com to
transition such connection to a circuit hosted by Bonds.com.
 
9.           **Confidentiality of this Agreement
 
9.1         Neither Bonds.com nor InterDealer shall publicly disclose Sections
of this Agreement marked with the symbol “**” without the express written
consent of the counter party.  Both parties acknowledge that these Sections
contain highly sensitive information that would be damaging to either party if
disclosed to third parties. Both parties accept that when asked by regulators or
other governing bodies that this is not a violation of these clauses.
InterDealer acknowledges and agrees that Bonds.com is a publicly reporting
company and as such may be required to publicly disclose the details and/or a
copy of this Agreement pursuant to regulations and rules governing publicly
reporting companies. Any such disclosure shall not be deemed a breach of
violation of the foregoing provision.
 
9.2         Subject to the above paragraph, Bonds.com shall only disclose the
portions of this Agreement that are required, in the reasonable determination of
Bonds.com’s legal counsel, as a result of Bonds.com status as a publicly traded
company.
 
10.         License Fees
 
10.1        Bonds.com shall pay Software License Fees as defined in Exhibit B
and according to the procedures described therein.
 
10.2        Bonds.com shall ensure that InterDealer is able to access true and
reliable records of all commissions charged and received on
BondStationPro.  Bonds.com shall enter and record all trades, orders, and
commissions for all BondStationPro trades into the BondStationPro system.
 
10.3        Upon written request by InterDealer, Bonds.com shall promptly make
available all revenue, expense, and accounting records and agreements that are
required to calculate the License Fees.
 
10.4        Bonds.com shall be responsible for ensuring that the License Fee
calculation is correct.
 
10.5        InterDealer shall provide an automated daily report reflecting
estimated commissions and the revenue component of the License Fee calculation.
Bonds.com shall review this report no less than once per month to verify that
the revenue component calculation is true, complete, and accurate. Bonds.com
shall supply InterDealer with a copy of all commission reports reflecting
BondStationPro activity as produced by all Bonds.com clearers at the end of each
month.
 
11.         Training.  InterDealer shall provide training to Bonds.com’s
employees, managers as necessary to ensure that Bonds.com is able to properly
view trading activity, train users, and supervise the activity of the Trading
Center.
 
12.         **Source Code. Within thirty (30) calendar days of updating the BSP
Software and/or the Middleware and only for such upgrades occurring during the
term of this Agreement, InterDealer shall provide Bonds.com with an up-to-date
copy of the source code of the BSP Software and the Middleware. Bonds.com may,
at its own expense, use the software verification services of Iron Mountain or
another service acceptable to InterDealer to verify that InterDealer has
provided all necessary source code required to compile the components of the BSP
Software and the Middleware.
 
 
5

--------------------------------------------------------------------------------

 
 
13.         Functional Specifications and Enhancements.
 
13.1        Initial Specifications. InterDealer shall deliver System Licensed
Software containing the features listed in Exhibit A under “Functional
Specifications” according to the schedule described therein. Initial
deliverables shall be delivered within 30 days of this signed agreement.
 
13.2        Enhancements. On an ongoing basis, InterDealer shall devote
substantial resources to improving all versions of the System Licensed Software
in order to enhance the revenues and profits of the Trading Center. Bonds.com
shall maintain an “Enhancement Priority List” of desired features to be added to
the System Licensed Software. InterDealer will provide a separate environment
(the “QA Environment”) for testing and review of new features by Bonds.com prior
to deployment. InterDealer shall make best efforts to provide upgrades to the
System Licensed Software containing enhanced features every two to four months.
 
13.3        Costs and Charges for Software Enhance-ments. InterDealer shall bear
all costs incurred by InterDealer associated with InterDealer’s efforts to
develop software benefiting the Trading Center.
 
14.         Integration With Liquidity Sources
 
14.1        InterDealer and Bonds.com shall each make commercially reasonable
efforts to encourage third party institutions acceptable to Bonds.com to supply
additional liquidity to the Bonds.com Trading Center.
 
14.2        InterDealer will accept a FIX connection from all parties requested
by Bonds.com to connect to the Trading Center.
 
14.3        InterDealer shall also make commercially reasonable efforts as
requested by Bonds.com to accommodate alternative API formats in order to
provide additional liquidity to the Bonds.com Trading Center
 
14.4        InterDealer shall not charge Bonds.com or third parties for
integration of third party liquidity sources.
 
15.         Real-Time and Delayed TRACE Information
 
15.1        InterDealer shall make available a real-time TRACE feed to Bonds.com
Authorized Users that are designated “TRACE Real-Time Users”.
 
15.2        Bonds.com shall reimburse InterDealer for fifty percent (50%) of all
fees payable to Finra for the per-user license fees (currently $60 per user per
month) of each TRACE Real-Time User that are not reimbursed by a third party.
 
15.3        InterDealer shall also make available certain summary and delayed
information to all Bonds.com Authorized Users. InterDealer shall also make
certain TRACE summarized and delayed data available to visitors of the Bonds.com
website. This data shall be delivered at no additional charge or markup by
InterDealer.
 
15.4        InterDealer’s provision of any TRACE data shall be subject to the
terms of InterDealer’s license with Finra regarding TRACE BTDS data.
 
15.5        InterDealer shall make commercially reasonable efforts to obtain
similar data for municipal transactions from the MSRB, and all unreimbursed
per-user costs associated with MSRB data shall be shared 50%/50% between
InterDealer and Bonds.com.
 
16.         Trading Rules and Trading Protocols
 
16.1        All Trading Rules and Trading Protocols embodied within the System
Licensed Software are subject to the mutual consent and control of both parties.
 
16.2        Bonds.com reserves the right to deny connectivity or display of any
price to any third party. Bonds.com may terminate a trading relationship with
any party at any time for any reason.
 
16.3        Bonds.com will have sole authority in controlling any risk limits
granted to any trading counterparty.
 
 
6

--------------------------------------------------------------------------------

 

17.         Warranties; Limitations.
 
17.1        Bonds.com Warranty.  Bonds.com represents and warrants that (a) all
necessary proceedings have been taken to authorize the transactions contemplated
by this Agreement; and (b) Bonds.com will maintain a broker/dealer in good
standing with Finra and adequate capabilities to clear fixed income
transactions.
 
17.2        InterDealer Warranty. InterDealer represents and warrants that (i)
all necessary corporate proceedings have been taken to authorize the
transactions contemplated by this Agreement, (ii) it is the owner or an
authorized licensee of the System Licensed Software including all intellectual
property rights therein, under U.S. copyright, patent, trademark, trade secret,
and other applicable U.S. law, and such intellectual property licensed to
Bonds.com hereunder does not infringe, conflict or otherwise violate the
intellectual property rights of any third party (iii) no additional software,
source code or programming (owned by InterDealer or a third party) is required
or necessary to operate Bond Station Pro other than the necessary third party
software as designated in Exhibit D (“Necessary Third Party Items”)
 
17.3        DISCLAIMER.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS SECTION, EACH
PARTY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES AS TO THE MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE OR NON-INFRINGEMENT OF THE SYSTEM LICENSED SOFTWARE OR SERVICES
FURNISHED BY EITHER PARTY HEREUNDER. EXCEPT AS PROVIDED IN THIS AGREEMENT,
INTERDEALER DOES NOT WARRANT THAT BONDS.COM’S USE OF THE LICENSED SOFTWARE SHALL
BE UNINTERRUPTED OR ERROR-FREE.  OTHER THAN WITH RESPECT TO INTENTIONAL
MISCONDUCT OR FRAUD, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY LOST OR
ANTICIPATED PROFITS, LOST DATA, OR ANY INCIDENTAL, EXEMPLARY, SPECIAL, RELIANCE
OR CONSEQUENTIAL DAMAGES, REGARDLESS OF WHETHER THE PARTY WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 
18.         Term; Termination.
 
Term.  This Agreement shall commence as of the Effective Date and shall remain
in effect until terminated as provided herein.
 
18.1        Termination by Mutual Agreement. This Agreement may be terminated by
mutual agreement of both parties upon execution written agreement by both
parties setting forth the terms, conditions, and timeline for wind-down and
termination.
 
18.2        Termination Based Upon a Wind-up Event. This Agreement may be
terminated immediately by either party if the other party makes an assignment
for the benefit of creditors, or a trustee, receiver or similar official is
appointed to conduct its business or affairs, or if any proceeding under any
bankruptcy, reorganization, dissolution or liquidation law or statute is filed
or commenced by or against it which is not vacated, dismissed or discharged
for  period of  45 days.
 
18.3        Termination Based Upon Lack of Revenues. Either party may terminate
this Agreement upon ninety (90) days notice if the sum of License Fees paid or
payable to InterDealer under this Agreement in any twelve (12) consecutive month
period following the first anniversary of the Effective Date and immediately
preceding the date of the delivery of the notice of termination is less than
$100,000. A termination for this reason shall be refered to as a “Termination
Due to Lack of Revenues”.
 
18.4        Termination by Bonds.com Based Upon an Untenable Level of System
Outages. Bonds.com may terminate this Agreement upon ninety (90) days written
notice to InterDealer if such notice is delivered within a ninety (90) day
period following an occurrence of an Untenable Level of System Outages as
defined below.
 
18.5        An “Untenable Level of System Outages”  defined as a condition where
after the launch of the Trading Center and only when the total commissions from
the Trading Center prior to splitting 50/50 between Bonds.com and InterDealer
for the previous 3 month period are below $1,500,000, the BondStationPro service
is completely inoperable or the BondStationPro electronic trade execution
services are unavailable to one third or more of BondStationPro users due to a
system outage (but not for the reasons of Force Majeure as defined in this
Agreement) occurs for: (i) more than a total of twenty (20) hours in any one
month period, (ii) more than 5 hours per day during two  consecutive business
days during the business hours of 8:00 AM to 6:00 PM Eastern time on Monday
through Friday excluding holidays as defined by the US Bond Markets Association
holiday calendar (“Trading Hours”) or (iii) more than an aggregate of 50 Trading
Hours during any six month period.
 
 
7

--------------------------------------------------------------------------------

 
 
18.6        Termination by InterDealer Based Upon a Significant Failure to Pay
License Fees. InterDealer may terminate this Agreement upon ninety (90) days
written notice to Bonds.com if such notice is delivered within a ninety (90) day
period following an occurrence of a Significant Failure to Pay License Fees as
defined below.
 
18.7        A “Significant Failure to Pay License Fees” is defined as a
condition where Bonds.com does not pay the License Fees within sixty (60) days
of the date that payment is due; or Bonds.com makes a material misrepresentation
or omission in the calculation of License Fees during a single month exceeding
one hundred thousand dollars ($100,000) in aggregate.
 
18.8        Wind-down Period. Upon notice of Termination Based Upon Lack of
Revenues or Termination Based Upon an Untenable Level of System Outages, but
excluding a Termination Based Upon a Significant Failure to Pay License Fees), a
period shall commence (the “Wind-down Period”) whereby InterDealer shall provide
further specifications, configuration services, and training to enable Bonds.com
or a replacement vendor to successfully transition the activities of the Trading
Center to an alternate data center (such as the Bonds.com Backup Data Center)
and platform. InterDealer shall make its top two most senior technicians
available for providing these services.  The Wind-down Period shall continue
until the latter of; (a) the end of the ninety (90) day notice period; (b) the
successful transition of operation of the business activities to an alternate
hosting facility for the platform not provided by InterDealer with such
transition occurring in three hundred sixty five (365) calendar days or less.
 
18.9        This Agreement shall not terminate prior to the conclusion of any
Wind-down Period.
 
18.10      Effect of Termination Based Upon an Untenable Level of System
Outages. Following the termination of this Agreement as the result of a
Termination Based Upon an Untenable Level of System Outages, (a) no further
License fees shall accrue after the termination date, (b) Bonds.com shall pay
all outstanding License Fees payable to InterDealer within ten (10) days
following the termination date, and (c) Bonds.com may use all source code, BSP
Software, and Middleware provided by InterDealer to operate any Bonds.com
brokerage or trading business in perpetuity without regard to the definition of
the Trading Center.
 
18.11      Effect of Termination Based Upon a Significant Failure to Pay License
Fees. Following termination of this Agreement as the result of a Termination
Based Upon a Significant Failure to Pay License Fees, (a) the BSP Software
License and the BSP Software Source Code License shall terminate and Bonds.com
shall have no further right to use or access the BSP Software or the source code
of the BSP Software, however it will retain a perpetual right to use the
Middleware and access the Middleware source code under the irrevocable,
perpetual Middleware License and the Middleware Source Code License, (b)
Bonds.com shall return or destroy all copies of BSP Software source code and the
BSP Software (but not Middleware source code or the Middleware) provided by
InterDealer, and (c) Bonds.com shall pay all amounts owed to InterDealer within
ten (10) business days of the date of termination.
 
18.12      Survival. Termination shall not affect obligations that accrued prior
to the effective date of termination.  The obligations of the parties under
Sections 2.1 – 2.5, 3.1, 3.2, 3.3,5.3, 6.2, 6.3, 6.46, 7.3, 7.4, 0.2, 9, , 10.3,
, 12,  12, 15.4, 17, 18,  19, 20, 21, 22, and 23 shall survive the termination
of this Agreement.
 
19.         Proprietary Rights and Information.  Bonds.com acknowledges
InterDealer’s proprietary rights in the System Licensed Software and shall use
its best efforts to protect and defend the proprietary nature of the System
Licensed Software.  Except as permitted in this Agreement, InterDealer retains
all rights not expressly granted.
 
Other then as explicitly licensed or otherwise permitted hereunder, Bonds.com
shall not disassemble, decompile, reverse engineer, modify, transcribe,
translate, sell, lease, or otherwise transfer or distribute any of the System
Licensed Software, in whole or in part, without prior authorization in writing
from InterDealer.  Title to all System Licensed Software shall at all times
remain solely with InterDealer.  In the event of any breach of this Section 19,
Bonds.com agrees that InterDealer would suffer irreparable harm and shall
therefore be entitled to obtain injunctive relief against Bonds.com.

 
8

--------------------------------------------------------------------------------

 
 
20.         Confidential Information.
 
20.1        Both parties agree to continue to be bound by the mutual
non-disclosure agreement executed between both parties on or about May 12th,
2009 (the “NDA”).
 
21.         Indemnification.
 
21.1        InterDealer shall indemnify and hold harmless Bonds.com from and
against any claims, actions, demands or attorney fees incurred by Bonds.com
resulting from: (a) alleged or actual infringement by the System Licensed
Software of any U.S. patent, trademark, copyright, or other U.S. intellectual
property right of any third party.  The foregoing indemnity is conditioned upon
prompt notice of any claim, action, or demand for which indemnity is claimed.
Bonds.com shall permit InterDealer to control the defense and settlement of any
such claim, action, or demand, and Bonds.com shall reasonably cooperate with
InterDealer in such defense.
 
21.2        Notwithstanding anything to the contrary in this Agreement, the
indemnifications of this section shall not apply to use of the System Licensed
Software or any source code provided by InterDealer for any other purpose other
than in conjunction with the Trading Center during the term of the Agreement.
 
22.         Disputes.
 
22.1        Any controversy or claim arising out of or relating to this
Agreement shall be settled by binding arbitration held in New York City, New
York in accordance with the rules of the American Arbitration Association then
in effect by three (3) persons selected from a list of qualified arbitrators of
commercial matters provided by the AAA office in New York City, New York. In
connection with such arbitration, the following rules shall also apply: (i) any
party shall have the right to have counsel represent it at the arbitration
hearing and in pre-arbitration proceedings; (ii) all parties shall be permitted
to conduct discovery in accordance with the Federal Rules of Civil Procedure;
(iii) the arbitrators shall have the authority to resolve any discovery disputes
and to invoke an action to cease further discovery; (iv) each party to any
arbitration proceedings shall have the right to have a written transcript made
of the arbitration proceedings; (v) each party shall have the right to file
post-arbitration briefs, which shall be considered by the arbitrators; and
(vi) each party shall bear its own costs and expenses and attorneys’ fees in
connection with such arbitration.  Notwithstanding the foregoing, either party
may seek injunctive relief with respect to any controversy or claim arising out
of or relating to any provisions of this Agreement in any court of competent
jurisdiction.
 
23.         Miscellaneous.
 
23.1        No Agency.  The parties hereto are independent contractors and
nothing in this Agreement shall create or imply any agency relationship between
the parties, nor shall the Agreement be deemed to constitute a joint venture or
partnership between the parties.  Neither party shall have authority to bind or
otherwise obligate the other in any manner whatsoever.
 
23.2        Notice.  All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be considered
effective when delivered in person or by courier or when deposited with a
recognized express delivery service, return receipt requested, postage prepaid,
and addressed to the party at the address noted above, unless by such notice a
different address shall have been designated in writing.
 
23.3        No Waiver.  Neither party shall by mere lapse of time without giving
notice or taking other action hereunder be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other party
shall not be construed as, or constitute, a continuing waiver of such breach, or
of other breaches of the same or other provisions of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
23.4        Severability.  If any provision of this Agreement shall be held
illegal, unenforceable, or in conflict with any law of a federal, state, or
local government having jurisdiction over this Agreement, the validity of the
remaining portions or provisions hereof shall not be affected thereby.
 
23.5        Force Majeure.  Neither party shall be in default if failure to
perform any obligation hereunder (other than payment) is caused solely by
supervening conditions beyond that party’s control, including acts of God, civil
commotions, strikes, labor disputes, data center and telecommunications failures
and governmental demands or requirements (with such supervening conditions
defined as “Force Majeure”) provided that such Force Majeure does not last for
more than 60 days..
 
23.6        Compliance With Law.  Each party shall comply with all applicable
laws and regulations of governmental bodies or agencies in its performance under
this Agreement.
 
23.7        Governing Law.  This Agreement and all claims related to it, its
execution or the performance of the parties under it, shall be construed and
governed in all respects according to the laws of the State of New York.
 
23.8        Entire Agreement.  This Agreement (including the attached Exhibits)
and the NDA is the complete agreement between the parties with respect to the
subject matter hereof and supersedes any and all prior agreements and
understandings.  EFFECT OF BANKRUPTCY. The parties hereto expressly intend that
Bonds.com, as a licensee of InterDealer’s intellectual property, shall be
afforded all of the protections afforded to a licensee under Section 365(n) of
the Bankruptcy Code (the “Code”) so that the Trustee or Debtor in Possession, as
defined in the Code, will not interfere with Bonds.com's rights to the source
code and intellectual property as provided in this Agreement, as set forth in
Section 365(n) of the Code. In the event of the bankruptcy of InterDealer
Bonds.com shall be deemed to be the debtor/licensor under Section 365(n) of the
Code; Bonds.com shall be deemed to be the licensee under Section 365(n) of the
Code; the Agreement and license of the software and source code of InterDealer
hereunder shall be deemed to be an executory contract under Section 365(n) of
the Code; the software and source code of Interdealer shall be deemed to be
intellectual property under Section 365(n) of the Code; and the media containing
such software and source code delivered hereunder shall be deemed to be the
embodiment of the Source Code under Section 365(n) of the Code.
 
23.9        Amendments.  No terms or provisions of this Agreement may be varied,
extended or modified, except by a written instrument specifically referring to
this Agreement.
 
23.10      This Agreement shall be assignable without consent from either party
and shall be binding upon, and inure to the benefit of, the parties hereto and
their respective heirs, executors, administrators, representatives, successors
and assigns.
 
23.11      Counterparts.  This Agreement may be signed by the parties in
separate counterparts which, after each counterpart is duly delivered to the
other party, shall together constitute one and the same agreement.
 
 
IN WITNESS WHEREOF, the parties hereto, each acting with proper authority, have
executed this Agreement as of the Effective Date.
 
InterDealer Securities, LLC
Bonds.com Group, Inc.
       
By:
/s/ Daniel A. White
By:
/s/ John J. Barry IV
Name:   
Dan White
Name:   
John J. Barry IV
Title:
CEO
Title:
Chairman, CEO
Date:
July 8, 2009
Date:
July 8, 2009



 
10

--------------------------------------------------------------------------------

 

Date 7/8/2009


**EXHIBIT A


**FUNCTIONAL SPECIFICATIONS


 
1.
BondStation Pro



BondStation Pro is a comprehensive trading application targeting professional
institutional traders and brokers. The system features real-time price updates,
bid/offer/hit/lift trading, and fixed-income style trading workup rules. The
system displays a consolidated view of live prices filtered from thousands of
possible security definitions.  The screenshot below shows an example
BondStation Pro screen:


[ex-10_610.jpg]


Minimum Feature Set (Due within 30 days of Effective Date)


 
1.
[***]

 
2.
[***]

 
3.
Order History

 
4.
Broker Workstation for Bonds.com staff

 
5.
Trader Workstation for Bonds.com customers

 
6.
[***]

 
7.
Trade Blotter

 
8.
Customer / Branch User List Setup and Entitlement

 
9.
[***]

 
10.
[***]

 
11.
[***]


 
11

--------------------------------------------------------------------------------

 

 
12.
[***]

 
13.
Display of Terms and Conditions

 
14.
Filter/Search capabilities similar to BondStation website

 
15.
Display of All security data fields presented on BondStation website

 
16.
Account entitlement capabilities

 
17.
Risk Limits

 
18.
Positions

 
19.
Import/Export Positions

 
20.
Trader Preferences

 
21.
Full Order Management

 
22.
Configurable Trading Rules

 
23.
Activity Monitors for Bonds.com Management

 
24.
Revenue Reporting

 
25.
Commission Handling



Targeted Within Two Months After Effective Date


 
1.
[***]

 
2.
[***]

 
3.
[***]

 
4.
Continuous Portfolio Trading as an improvement to BWIC/OWIC list trading.

 
5.
Support for all Bonds.com asset classes



Targeted Within Four Months After Effective Date


 
1.
[***]

 
2.
Enhanced Filters and Searching for Municipal Bonds

 
3.
Insurance Details and Criteria for Search for Municipal Bonds

 
4.
[***]

 
5.
[***]

 
6.
[***]

 
7.
[***]



 
2.
BondStationPro (Website)



Targeted Within Three Months After Effective Date


 
1.
Executable BondStationPro Website with display of offerings, bids, etc.

 
2.
Delayed TRACE Information

 
3.
List Trading via Website



Targeted Within Three Months After Effective Date


 
1.
AJAX real-time Price Updates

 
2.
Charting from TRACE Data


 
12

--------------------------------------------------------------------------------

 


EXHIBIT B


I. LICENSE FEES


 
1.
Shared Expenses:



“Shared Expenses” shall include the following items that are a direct expense
(or loss) directly associated with BondStationPro:
 
a)
Clearing charges incurred by Bonds.com (as charged by Bonds.com’s clearer).

 
b)
Sales commission compensation payable to registered rep independent agents (i.e.
Bonds.com sales staff and John Holman) as determined in advance by mutual
agreement between Bonds.com and InterDealer.

 
c)
Other costs associated with operation of the Trading Center and incurred by
Bonds.com as agreed in writing by both parties.

 
d)
Losses due to the direct result of fails, “DKs” (i.e. a customer denies
knowledge of a trade), cancelled trades, trade errors, and other trading losses.

 
e)
Losses due to technology failure (code, connections, hardware, calculations,
etc).

 
f)
Any expenses to purchase third party licenses required to accommodate
integration of an outside liquidity source API formats shall be equally shared
by both parties.



 
2.
License Fee:



 
A.
Calculation of Revenue Share.  In consideration of the license granted to
Bonds.com under this Agreement and after deducting Shared Expenses payable in
the given month, Bonds.com shall pay to InterDealer on a calendar monthly basis
during the term an amount equal to the values of a percentage of the sum of A)
all Principal Broker Commissions and B) all Name-Give-Up Commissions of all
transactions collected in a given month (collectively “Commissions”) for
transactions occurring on BondStationPro.



The percentage payable to InterDealer in a given month shall be fifty percent
(50%) of all Commissions generated on BondStationPro .


“Principal Broker Commissions” for a single cleared trade means the sum of a)
the absolute value of the difference between the traded price of the bond,
security, future, stock, or financial instrument multiplied by the notional
amount and the Marked Price multiplied by the notional amount, and b) any fees,
payment for order flow, or soft dollar benefit received by a liquidity provider
or broker/dealer associated with execution of the trade. The “Marked Price” is
the price reported to the clearing entity that has been marked up (in the event
the Bonds.com’s customer executes a buy transaction) or marked down (in the
event that the Bonds.com’s customer executes a sell transaction). The total
revenues associated with a riskless principal transaction shall be included in
the Principal Broker Commissions.


“Name-Give-Up Commissions” for a non-cleared single trade means all fees and
other amounts actually received by Bonds.com from Bonds.com’s customers in
exchange for serving as broker to the trade or by providing access or execution
via screens or the order matching engine provided by InterDealer.  A deposit or
credit to any bank account, clearing account, margin account, or other account
held in the name of Bonds.com shall constitute receipt of a payment by
Bonds.com.

 
13

--------------------------------------------------------------------------------

 



 
B.
For any transactions between two Bonds.com customers where one customer is a
BondStation Pro user, and the other customer is a user of the legacy Decision
Software System, the  total commissions received by Bonds.com from both parties
shall be combined and then split such that 50% of the commissions shall be
allocated to the BondStation Pro Commission revenue as defined above and 50%
shall be allocated to non-BondStation Pro commissions that fall outside of the
Trading Center. Thereby, Interdealer shall only be entitled to 25% of the total
commissions received by Bonds.com from both parties.



 
C.
Payment and Reporting.  Bonds.com shall pay InterDealer Securities, LLC the
License Fee with respect to trades occurring in any given month during the term
by wire transfer within thirty days (30) following the end of such calendar
month.  Upon mutual written agreement between both parties, the License Fee
payable may defer certain portions of the License Fee to a later date due to
contingent factors affecting the final License Fee calculation. Both parties
shall make provisions for any such deferred payments or subsequent adjustments
through written agreement which will specify the portion of the funds affected
and what adjustments are to be made in future payments.



 
D.
Revenue Records.   Bonds.com shall keep complete, true and accurate financial
records sufficient for calculating the License Fee (the “Records”). Bonds.com
shall maintain Records for at least three (3) years following the end of the
calendar year to which they pertain.  Bonds.com will provide InterDealer with
access to the Records within 30 days  upon notice to Bonds.com.



 
E.
Exchange Rate.  All License Fees shall be paid in United States dollars.  For
the purpose of computing License Fees payable on Gross Revenues other than
United States Dollars, Gross Revenues in foreign currencies shall be converted
into United States dollars at that end of the calendar month in which such
amounts were received at the New York foreign exchange mid-range rates published
by the Wall Street Journal on the final business day of such calendar month.



 
3.
Non-Shared Revenue.



The parties acknowledge and agree that InterDealer shall not be entitled to any
commission, revenue share or other consideration as a result of any trades where
both counterparties are not users of BondStationPro.

 
14

--------------------------------------------------------------------------------

 

EXHIBIT C


SERVICE LEVEL AGREEMENT


Overview


This Service Level Agreement defines target service levels for technical support
services, bug fixes, testing, and minor enhancements related to the System
Licensed Software under the SOFTWARE LICENSE, HOSTING, JOINT MARKETING, AND
SERVICES AGREEMENT (“Agreement”) between InterDealer and Bonds.com.


Objectives


 
§
To provide an operating environment and support services for the System Licensed
Software that enables the delivery of high performance, low-latency, reliable,
and uninterrupted trading and other services to support the Bonds.com Trading
Center

 
§
To withstand outages of any single hardware or network circuit component failure
and continue operation without interruption or only momentary interruption (i.e.
less than 15 minutes) if necessary to transition to backup components

 
§
To respond quickly to (i.e. 15 minutes or less) to Bonds.com complaints or
requests for assistance

 
§
To continuously maintain high security standards that prevent unauthorized
access to the trading system or any system component

 
§
To respond quickly and work in close professional cooperation with all other
information technology, security, and support staff of Bonds.com and Bonds.com’s
customers

 
§
To continuously monitor the performance, operation, data integrity, and overall
health of the System Licensed Software and all components of the Operating
Environment to attempt to detect potential operational issues prior to detection
by Bonds.com or Bonds.com’s customers

 
§
To notify and provide timely updates to Bonds.com regarding the resolution of
complaints, trouble tickets, component failures, configuration changes, and
outages

 
§
To deliver adequate capacity required to support growth of Bonds.com’s
intermediary businesses

 
§
To be able to quickly restore services and maintain certainty of data retention
under extraordinary circumstances such as terrorism, explosion, or other
disaster

 
§
To limit configuration changes to be only performed off-hours unless absolutely
necessary

 
§
To work without interruption using highly skilled, professional, and
knowledgeable staff to resolve critical complaints as rapidly as possible



Operating Environment


InterDealer will provide and operate facilities, equipment, circuits, and other
items (hereinafter the “Operating Environment”) necessary to enable Authorized
Users of Bonds.com and Bonds.com’s customers to access the trading and other
services provided within the System Licensed Software.  This Operating
Environment will include at a minimum:


 
§
Co-location facilities in the New York metropolitan areas with rapid hands-on
hardware support and close physical access to InterDealer support staff

 
§
Redundant switches, firewalls, routers, and VPN services

 
§
Redundant servers for operation of all Server Software Components (as defined
below) of the System Licensed Software

 
§
Redundant electrical power to all server power supply components


 
15

--------------------------------------------------------------------------------

 

 
§
Real-Time replication of data between primary and backup components including
data bases and all trade/customer information.

 
§
Redundant Citrix Secure Gateway and Microsoft Web Servers

 
§
Redundant SQL Server databases with real-time proprietary replication to a
backup SQL Server located in the same co-location facility

 
§
Redundant domain controllers

 
§
Additional data retention safeguards to store all system data to disk

 
§
Sufficient third-party software licensing (e.g. Citrix, SQL Server, VM Ware,
Microsoft  Terminal Server, MS SQL Server, MS Windows Server to accommodate
required access and use of the System Licensed Software (except for the
operating system licenses of client PCs)



Technical Support Services


InterDealer shall provide technical support services (“Maintenance Services”) to
problems reported to InterDealer (with such individual incidents or problems
hereinafter referred to as “Trouble Tickets”) after notification by Bonds.com.


Bonds.com shall provide detailed explanation of behaviors or results related to
software defects (“Bugs”) and describe reasonable information to enable
InterDealer staff to re-create the problem.


InterDealer shall use reasonable efforts to correct or circumvent any non
conformance between the System Licensed Software and the documentation or
specifications, where such non conformance has been notified by Bonds.com to
InterDealer and has been described in sufficient detail in order for the
InterDealer to identify and replicate the non conformance.


Notification of each Trouble Ticket shall be sent to InterDealer’s Support
E-Mail system with a follow-up phone call to the InterDealer support help desk,
and if necessary, direct calls to on-call InterDealer staff to ensure proper
receipt of notification by InterDealer. Bonds.com shall call InterDealer first
for all I-1 Trouble Tickets.  InterDealer shall endeavor to respond immediately
to all I-1 Trouble Tickets.

 
16

--------------------------------------------------------------------------------

 


Trouble Tickets will be classified as follows:


Class
 
Definition
 
Response
I-1
 
A problem with the System Licensed Software or Operating Environment has
resulted in Bonds.com’s inability to execute or book trades and or causes the
inability of Bonds.com client to view, enter trades or effectively interact with
the platform
 
InterDealer’s technical support staff will respond immediately and with a
response time of no greater than 5 minutes notice of the problem and will
attempt to resolve the issue. Within 25 minutes or less, InterDealer’s on-call
developers and/or senior system administrators will be contacted, and
InterDealer shall continue its efforts without interruption to resolve the
problem or provide a workaround using all available and relevant resources
         
I-2
 
A problem with the System Licensed Software or Operating Environment has
resulted in System Licensed Software being partially inoperable which is having
an overall major effect on Bonds.com’s business or client. Bonds.com will be
able to book or execute trades but otherwise use major functions only in a
restricted or inefficient manner
 
InterDealer’s technical support staff will respond within 15 minutes notice of
problem  and will attempt to resolve the issue.  Within 25 minutes or less,
InterDealer’s on-call developers and/or senior system administrators will be
contacted. InterDealer shall continue its efforts without interruption to
resolve the problem, provide a workaround, or identify a safe course of action
to take after trading hours using available and relevant resources
         
I-3
 
A problem with the System Licensed Software or Operating Environment results in
an overall minor effect on Bonds.com’s business or client, causing inconvenience
and incurring increased effort to work around the problem.  Trade execution and
trade booking is possible but certain functions may not be able to be completed
efficiently.
 
 
InterDealer will respond by 12 PM New York time on the same trading day or
within one hour if notified after 12 PM New York time.
 
InterDealer will work to provide a fix or workaround for deployment during the
next weekend or scheduled maintenance time.
         
I-4
 
The incident is either a general inquiry on the System Licensed Software or
Operating Environment or a minor problem of a cosmetic nature.
 
InterDealer will respond within 24 hours and will work to resolve the problem
with an explanation of how to use a specific feature, documentation changes or
other fixes to be deployed in future releases or scheduled maintenance periods.


 
17

--------------------------------------------------------------------------------

 


Trading Hours


All hours and trading days Bonds.com is open for trading within Bonds.com’s
Intermediary Business, generally 7:00 AM until 6:00 PM New York time. This is
subject to change as the business grows internationally.


Staffing


InterDealer shall provide staffing sufficient to provide the technical support
services.


At a minimum, InterDealer shall have the following staff available during
trading hours:


 
§
Two Technical Support Staff with skills to provide system-level diagnostics,
user administration, monitoring, dba support, restart of Server Software
Components

 
§
On-call senior developer

 
§
On-call Citrix, web engineers and systems administrator



Automated Monitoring Tools


InterDealer will operate and make use of custom or third-party monitoring
software that notifies support staff in the event of:


 
§
Insufficient hard disk space

 
§
Loss of network connectivity between Client Software or Server Software
Components

 
§
Application-level exceptions

 
§
SQL Server exceptions

 
§
STP Transactions not downloaded by Bonds.com’s customers

 
§
Excessive memory or CPU utilization



Performance Targets: To be reviewed and upgraded on a systematic basis


InterDealer will use commercially reasonable efforts to ensure that the
Operating Environment and System Licensed Software meet the following
performance targets at all times during trading hours:


 
§
Execution of a trade: Less than [***] based upon a hit or lift

 
§
Distribution of a new price to any user within the same metropolitan area as the
primary co-location facility: Less than [***]

 
§
Messages per second: > [***]

 
§
Trades per second: > [***]

 
§
Trades per minute: > [***]

 
§
Quotes per second: > [***]

 
§
System Login at the point the Raptor Client first appears in the Citrix session
([***] seconds)

 
§
Round trip network times between Client Software and RaptorMatch: < [***] msec

 
§
Round trip network times between Citrix Client and Citrix MPS Servers: < [***]
msec


 
18

--------------------------------------------------------------------------------

 




EXHIBIT D

NECESSARY THIRD PARTY ITEMS


1.
Windows Server and Web Server components

2.
Microsoft SQL Server

3.
Citrix Metaframe Presentation Server




 
19

--------------------------------------------------------------------------------

 

EXHIBIT E


BOND E-TRADING COMPETITORS


[***]
20